Title: To John Adams from Jedidiah Morse, 20 April 1802
From: Morse, Jedidiah
To: Adams, John



Respected sir,
Charlestown April 20. 1802

I am much obliged to you for the honour & advantage of your name to head the list of subscribers to the Gazetteer of the Eastern Continent. I wish the Work may not be found unworthy such patronage.
The high & sincere respect I have for your character, the gratitude I feel for the eminent services you have rendered our country, & the many acts of kindness I have received from you, prompt me to offer, for your acceptance a set of the Gazetteer, on whh the binder has bestowed particular attention. I pray you, sir, to preserve it as a small token of my very affectionate respect & esteem.
Believe me, sir, to be truly / your most obdt / servt.


J Morse
Mrs. M. joins me in best respects to Mrs Adams.N.B. I have sent the books to the Office of your son in State Street Boston.

